DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-30, 32-36, and 38-46 stand allowed.  
The undersigned included a statement in the Examiner’s Amendment section of the February 1, 2022 Notice of Allowance regarding errors in the PG Pub version of the specification.  Internal staff contacted the undersigned on February 8, 2022 regarding these errors, stating that the word “Fr” did not match the specification.  The undersigned responded that applicants’ specification was correct, but that she (that is, the undersigned) included the note in case internal staff used the PG Pub as a basis for the issued patent.  Internal staff contacted the undersigned again on February 11, 2022 regarding the note, seeking clarification on the following:
1.  Paragraphs 239, 243, 244, 252 and 253 – The word (third sub-pixel Fr) does not match specification (third sub-pixel F3’).
2. Paragraph 254 – The word (third sub-pixel Fr) does not match the specification (third sub-pixels F3’).
Applicants’ representative, Mr. Peter Hsueh, also contacted Examiner Hall on Saturday, February 12, 2022, to state that third sub-pixel F’’’ is actually third sub-pixel F3’’’.  The undersigned contacted Mr. Hsueh to let him know that he was correct.
It would appear that the best way to address this is to remove the comment from the Examiner’s Amendment, since applicants’ specification is correct.  This is done in this Corrected Notice of Allowance.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Note to internal PTO staff:
Claim 46 in applicants’ December 14, 2021 has a status of “Currently Amended”.  This is in error.  There is no change to claim 46.  Please ignore.

Reasons for Allowance
Claims 1-30, 32-36, and 38-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein: an outline connecting a portion of an edge of the second sub-pixel to a portion of an edge of the third sub-pixel is square; and/or the display device further comprises: a plurality of first sub-pixels comprising the first sub-pixel, the plurality of first sub-pixels including centers arranged in a straight line in a first direction and arranged in a serpentine shape in a second direction; a plurality of first 
With regard to claims 2-20: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 21: The claim has been found allowable because the prior art of record does not disclose “wherein: the display device further comprises a spacer between the first intermediate layer and the second intermediate layer or between the first intermediate layer and the third intermediate layer; and/or shortest distances between second intermediate layers, which face a same first intermediate layer, from among the plurality of second intermediate layers, and the same first intermediate layer, or shortest distances between third intermediate layers, which face a same first intermediate layer, from among the plurality of third intermediate layers, and the same first intermediate layer are different from each other”, in combination with the remaining limitations of the claim.

With regard to claim 28: The claim has been found allowable because the prior art of record does not disclose “wherein the first one and the second one overlap each other in the direction perpendicular to the tensile direction”, in combination with the remaining limitations of the claim.
With regard to claims 29, 30, 32, and 33: The claims have been found allowable due to their dependency from claim 28 above.
With regard to claim 34: The claim has been found allowable because the prior art of record does not disclose “wherein the first one and the second one overlap each other in the direction perpendicular to the tensile direction”, in combination with the remaining limitations of the claim.
With regard to claims 35, 36, 38, and 39: The claims have been found allowable due to their dependency from claim 34 above.
With regard to claim 40: The claim has been found allowable because the prior art of record does not disclose “[a] display device comprising: a first sub-pixel; a second sub-pixel facing the first sub-pixel; a third sub-pixel facing the first sub-pixel and spaced apart from the second sub-pixel; and a spacer between the first sub-pixel and the second sub-pixel or between the first sub-pixel and the third sub-pixel, wherein a distance from a side of the first sub-pixel facing the second sub-pixel and the third sub-pixel to the second sub-pixel is different from a distance from the side of the first sub-pixel to the third sub-pixel”, in combination with the remaining limitations of the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Victoria K. Hall/Primary Examiner, Art Unit 2897